Citation Nr: 1403338	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-24 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an innocently acquired psychiatric disorder to include PTSD.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD
Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1965 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2010 rating decision issued by the RO.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.

The Veteran's claim was initially limited to the issue of service connection for PTSD.  However, the medical evidence shows that he has been diagnosed with other psychiatric disorders.  

Therefore, the issue, as reflected on the first page of this document, was broadened to include service connection for any innocently acquired psychiatric disorder other than PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for PTSD was last denied in a September 2003 decision of the Board; he was notified of the decision and his appellate rights, but did not appeal.

2.  The evidence added to the record since the September 2003 decision is neither cumulative nor redundant of the evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of service connection.
 
3.  The Veteran's assertions of having an in-service stressor related to his short service in the Republic of Vietnam are of limited probative value.  

4.  The Veteran has not been diagnosed with PTSD based on an independently verified in-service stressor or another event of his period of active service.

5.  The Veteran is not shown to have manifested complaints or findings of an innocently acquired psychiatric disorder during service or for many years thereafter.  

6.  The currently demonstrated depressive disorder is not shown to have had its clinical onset during the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The Veteran does not have an innocently acquired psychiatric disability, manifested by PTSD or depression, due to disease or injury that was incurred in or aggravated by service; nor may a psychosis be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

In March 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issue was readjudicated in September 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.


Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b). 

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997). 

The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by the VA. 38 C.F.R. § 4.125 (2013). 

A diagnosis of PTSD requires exposure to a traumatic event and a response involving intense fear, helplessness, or horror. A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror. See Cohen, 10 Vet. App. 128. The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD. Id. 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection. "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources. Moreau v. Brown, 9 Vet. App. 389 (1996). The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor." Dizoglio, 9 Vet. App. 163. Therefore, the Veteran's lay testimony is insufficient, standing alone, to establish service connection. Cohen, 10 Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The regulations governing PTSD were amended, effective July 13, 2010. 75 Fed. Reg. 39843 -52 (July 13, 2010). Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service. Id.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, plausibility, and consistency with other evidence submitted on behalf of the Veteran. Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The law provides, however, that the Board is not required to accept a veteran's uncorroborated account of his or her active service experiences. See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

In a September 2003 decision, the Board denied service connection for PTSD based on an unverified stressor.  In light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the Veteran's claim.  

Specifically, a September 2010 buddy statement asserting that the Veteran had experienced mortar fire while in the Republic Vietnam is new and material evidence.  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).

The Veteran seeks service connection for PTSD as due to combat experiences and fear of hostile or terrorist activity.    

There is conflicting evidence regarding whether the Veteran currently has a diagnosis of PTSD.  Prior to the March 2010 claim, there were diagnoses of PTSD, including in a February 2010 VA medical record, VA mental health counseling records from May 2000 through December 2000, a September 1999 VA examination, and a November 1997 private treatment record.  

However, an April 2010 VA medical record diagnosed the Veteran with a mood disorder secondary to his general medical condition.  

More significantly, an August 2010 VA examination for PTSD assigned an Axis I provisional diagnosis of "no diagnosis," noting that "the Veteran's current condition, if any, is unclear."  

The examiner also assigned diagnoses of rule-out depressive disorder and rule-out alcohol dependence, stating that objective testing precluded a conclusive diagnosis of a mental disorder based on the DSM-IV.  

Moreover, the examiner noted that the previous diagnoses of PTSD were unreliable because they were conferred in a clinical context where different diagnostic guidelines applied and appeared to have been based predominantly on the Veteran's subjective report of symptoms with no objective assessment of response style.  He cited research showing that the diagnostic judgments of mental health professionals could be unreliable in the absence of objective psychological testing.  The examiner concluded that the Veteran's claimed PTSD was not caused by or a result of any in-service event because he did not have PTSD.  

In September 1999, a VA examiner had diagnosed the Veteran with PTSD, noting an Axis I diagnosis of PTSD and an Axis II diagnosis of depressive disorder secondary to PTSD. (She did not opine as to whether PTSD was related to his military service.)  

However, the examiner then did not review the Veteran's claims file or medical records.  Therefore, the Board affords the September 1999 opinion little, if any, probative weight.  See 38 C.F.R. § 4.2.  

Moreover, as noted, the Veteran's claimed stressors had not been verified in any of the prior PTSD diagnoses.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In contrast, the August 2010 VA examiner reviewed the service treatment records and post-service treatment records, thoroughly examined the Veteran, and provided a fully-supported rationale for his conclusion.  Thus, his diagnosis is highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board therefore finds that, on balance, the probative evidence weighs against a finding that the Veteran has a diagnosis PTSD.

In addition, the previous diagnosis was not linked to a specific stressor that had been verified.  

At various times, the Veteran has claimed more than one combat-related stressor but his recent assertions appear to be that, while on patrol in the Republic of Vietnam, he was ambushed and was subjected to mortar fire.  

In support of this claim, the Veteran submitted a September 2010 buddy statement asserting that, while in Phu Bai, he had experienced small arms and mortar fire on a daily basis.  

Regarding other stressors, in a September 1998 statement, the Veteran described being shot at while flying into Vietnam for the first time and waking up covered in blood after a fellow soldier had his throat cut.  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Although the Veteran reports being in combat, the official records does not support these assertions.  His DD Form 214 does not show any medals indicating combat service, and the service personnel records show that the Veteran only served between three and six days in the Republic of Vietnam.  

An April 2003 letter from the Marine Corps Records Correspondence Section noted that the Veteran's combat history page did not show that he participated in any special operations and that it was unlikely that a Marine would be required to go on patrol or drive in a convoy within three days after arriving in Vietnam.  

The letter also noted that the Veteran's unit did not show any causalities during the three days that the Veteran was in the Republic of Vietnam.  There are no service treatment records that show any treatment during the time the Veteran was in the Republic of Vietnam.  

The service treatment records subsequent to the Veteran's Vietnam service also do not show any complaints or findings referable to a psychiatric disorder.  In an October 1969 separation examination, the examiner noted normal psychiatric findings.   

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, plausibility, and consistency with other evidence submitted on behalf of the Veteran. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Veteran is competent to report on events he experienced through his senses; however, the Board is still entitled to weigh the credibility of his assertions.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Some of the Veteran's statements appear inconsistent.  

While the Veteran had previously described his claimed stressors in detail, in a November 2000 VA Form 9, he stated that "[he] [could not] remember any specific stressful incidents."  Other statements are inconsistent with records in the claims file.  

In a November 2004 statement, he stated-contrary to the findings in his personnel records-that he was in Phu Bai for a few weeks.  His asserts that he was attacked while on patrol and flying into Vietnam and that a buddy had his throat cut are inconsistent with the letter from the Marine Corps Records Correspondence Section and his DD Form 214.  Notably, he has not attempted to officially correct his DD Form 214 to reflect that he was a combat veteran.  

In light of these records, the Board finds that the Veteran's assertions of combat-related stressors are not credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Although the claimed stressor due to seeing a fellow soldier's throat cut was presumably due to combat, even if it were not-as in, for example, a suicide-the Veteran has not provided the "credible supporting evidence" necessary to corroborate it.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor." Dizoglio, 9 Vet. App. 163.  

Aside from the Veteran's lay assertions, which are inconsistent with the official military records, there is no other evidence of such an incident.  

There is similarly little support for a stressor based on fear of hostile military or terrorist activity.  As described, the August 2010 VA examiner determined that the Veteran did not have PTSD or find that any claimed stressor was sufficient to support a diagnosis of PTSD.  

Although the September 1999 VA examiner diagnosed the Veteran with PTSD, she did not explicitly confirm that the Veteran's claimed stressor was adequate to support his diagnosis or that his diagnosis was related to service. Nor was her opinion based on a review of the Veteran's claims file.  

Thus, the Veteran cannot support his claimed stressor based on fear of hostile military or terrorist activity.  38 C.F.R. § 3.304.

Taken together, the evidence preponderates against a finding that the alleged stressor actually occurred.  The only evidence to the contrary comes from the Veteran and one buddy statement.  

Given that both the Veteran and his buddy's lay statements are uncorroborated by official military records, the Board finds them insufficient to establish a stressor.  Absent credible corroborating evidence that the claimed in-service stressor actually occurred, the appellant cannot meet the criteria for service connection for PTSD.  The August 2010 examiner's determination that the Veteran does not have PTSD further supports such a conclusion.  

Regarding the question of service connection for any other innocently psychiatric disorder, the September 1999 VA examination shows a diagnosis of depressive disorder secondary to PTSD.  However, the August 2010 VA examiner specifically ruled-out a diagnosis of depression, stating that the Veteran suffered from no mental health disorder.  

Moreover, the service treatment records are negative for any complaints or findings referable to an innocently acquired psychiatric disorder.  

Because the September 1999 VA examiner's opinion was not based on a review of the Veteran's claims file or medical records, the probative value of that opinion is slight compared with the August 2010 opinion.  

To the extent that the Veteran has asserted that his other psychiatric disorders are due to an event in service, the Board is unable to assign any probative weight to these assertions. The Veteran, as a layperson, is competent to report on matters observed or within their personal knowledge.  See Layno, 6 Vet. App. at 470. 

However, a probative medical opinion on the etiology or underlying causes of a psychiatric condition requires the specialized training of a medical professional. As a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render persuasive or competent medical opinion on whether any currently diagnosed psychiatric disorders were caused by or otherwise related to his military service. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

Hence, any assertions in this regard do not constitute competent and persuasive evidence in support of the claim for service connection.  Thus, there is no probative evidence supporting service connection for a psychiatric disorder other than PTSD.    

The Board also considered whether service connection for a psychiatric disorder is warranted on a presumptive basis. A psychosis shall be presumed to have been incurred in service when a veteran has served continuously for 90 days or more and it manifests to a degree of 10 percent or more within one year from termination of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In this case, there is no evidence that the Veteran had a compensably disabling psychosis within one year of his separation from active duty.  Therefore, this presumption is inapplicable in the current case. 

In short, there is no competent and probative evidence verifying the claimed stressor event or showing that the Veteran has a psychiatric disability which has been connected through competent and probative evidence to his service, either directly or presumptively. 

Accordingly, on this record, the Board finds that the preponderance of the evidence is against the claim of service connection.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107.


ORDER

As new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD, the appeal to this extent is allowed.

Service connection for an innocently acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


